Case 6:20-cv-01108-MJJ-CBW Document 1 Filed 08/25/20 Page 1 of 11 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

 JAMES B. CARTER, JR., individually and
 on behalf of all others similarly situated,

         Plaintiff,

 v.                                                Case No.

 C.R. ENGLAND, INC.                                FLSA COLLECTIVE ACTION

            Defendant.                             JURY TRIAL DEMANDED


                                   ORIGINAL COMPLAINT

        Plaintiff James B. Carter, Jr. (“Plaintiff” or “Carter”), individually and on behalf of all

others similarly situated, files this Original Complaint against Defendant C.R. England, showing

in support as follows:

                       I.   INTRODUCTION AND NATURE OF ACTION

        1.       This is an action brought under the Fair Labor Standards Act, 29 U.S.C. §§ 201-

219, and the Portal-to-Portal Act, 29 U.S.C. §§ 251-262 (collectively, the “FLSA”) seeking

damages for Defendant’s failure to pay minimum wages to Plaintiff and similarly situated long-

haul over-the-road truck driver employees of Defendant as a collective action under 29 U.S.C.

§ 216(b).

        2.       Defendant C.R. England, Inc. (“Defendant” or “C.R. England”) amongst other

business activities, provides long-haul trucking services to its customers, with locations across the

United States. In connection with these services, C.R. England employs truck drivers like Plaintiff

to drive its trucks.




                                           Page 1 of 11
Case 6:20-cv-01108-MJJ-CBW Document 1 Filed 08/25/20 Page 2 of 11 PageID #: 2



       3.      Defendant failed to ensure that the weekly wages Plaintiff received were equaled

at least the applicable minimum hourly wage for all hours that Plaintiff worked per week. In many

instances Plaintiff did not receive the applicable minimum wage for all hours of work per seven-

day workweek because the weekly mileage pay they received, when divided by the weekly hours

considered worked under the FLSA, was less than the applicable minimum hourly wage rate.

       4.      Defendant’s conduct was not limited to its treatment of Plaintiff. It paid all of its

employee long-haul over-the-road truck drivers without ensuring that its workers were paid

minimum wage for all hours of work completed in each workweek. As the result of this pay

practice, Defendant frequently failed to pay its employee long-haul over-the-road truck drivers’

applicable minimum wages for all hours that they worked.

       5.      Now, therefore, Plaintiff files this lawsuit individually and on behalf of all other

similarly situated employee drivers who worked for Defendant C.R. England. The lawsuit seeks

damages for the difference between the amount of pay Plaintiff and putative Collective Action

Members received and the applicable minimum wages they earned on a weekly basis during the

period of their employment in addition to liquidated damages, legal fees, costs, post-judgment

interest, and all other damages allowed by the FLSA.

                                     II.     THE PARTIES

A.     Plaintiff James B. Carter, Jr.

       6.      Plaintiff James B. Carter, Jr. is an individual residing in the state of Louisiana.

       7.      Carter worked for Defendant in and out of the state of Louisiana.

       8.      Carter was an employee of Defendant who worked as a long-haul over-the-road

truck driver, transporting goods in a large container truck belonging to Defendant with an attached




                                            Page 2 of 11
Case 6:20-cv-01108-MJJ-CBW Document 1 Filed 08/25/20 Page 3 of 11 PageID #: 3



bunk cab. His work took him across state lines and required that he sleep in the cab of his truck

while away from home working for Defendant.

         9.    Carter’s written consent to participate in this lawsuit is filed along with this Original

Complaint as Exhibit 1.

B.       Putative Collective Action Members

         10.   The putative collective action members are all current or former long-haul over-

the-road trucking employees of Defendant who were, at any time in the three years prior to the

filing of this lawsuit and forward.

         11.   Plaintiff seeks to represent the putative collective action members seeking damages

for claims of unpaid minimum wages and liquidated damages pursuant to the FLSA, and is

similarly situated to the collective action members pursuant to 29 U.S.C. § 216(b).

C.       Defendant C.R. England, Inc.

         12.   Defendant C.R. England, Inc, is a trucking company, providing transportation and

logistics services to customers throughout the country. Defendant is a corporation incorporated in

the state of Utah. During all times relevant to this lawsuit, Defendant has done, and continues to

do, business in the state of Louisiana.

         13.   Defendant’s principal place of business is 4701 W. 2100 S., Salt Lake City, Utah

84120.

         14.   At all times relevant to this lawsuit, Defendant has been and is an “enterprise

engaged in commerce” as defined by the FLSA.

         15.   At all times relevant to this lawsuit, Defendant employed and continues to employ

two or more employees.




                                            Page 3 of 11
Case 6:20-cv-01108-MJJ-CBW Document 1 Filed 08/25/20 Page 4 of 11 PageID #: 4



        16.     At all times relevant to this lawsuit, Defendant employed two or more employees

who engaged in commerce and/or who handled, sold or otherwise worked on goods or materials

that have been moved in or produced for commerce by any person.

        17.     Defendant employed two or more employees who regularly engaged in commerce

in their daily work, including, but not limited to: transportation of goods across state lines,

communications using phones and radio with other employees and representatives or employees

of customers of Defendant to facilitate delivery of goods from one location to another.

        18.     Furthermore, Defendant employed two or more employees who regularly handled,

sold or otherwise worked on goods and/or materials in their daily work that were moved in and/or

produced for commerce. Examples of such goods and/or materials include communications

devices, truck fuel, and other equipment, supplies, and materials that were used in connection with

Defendant’s principal business operations.

        19.     On information and belief, at all times relevant to this lawsuit, Defendant has had

annual gross sales or business volume in excess of $500,000.

        20.     Defendant may be served with summons through its registered agent CT

Corporation System, 1108 E South Union Ave, Midvale, Utah 84047.

                             III.   JURISDICTION AND VENUE

        21.     This Court has federal question jurisdiction over all claims pursuant to 28 U.S.C.

§ 1331 and the FLSA at 29 U.S.C. § 216(b).

        22.     The United States District Court for the Western District of Louisiana has personal

jurisdiction over Defendant because Defendant does business in Louisiana and this District, and

because many of the acts complained of and giving rise to the claims alleged occurred in Louisiana

and in this District.



                                           Page 4 of 11
Case 6:20-cv-01108-MJJ-CBW Document 1 Filed 08/25/20 Page 5 of 11 PageID #: 5



        23.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to the claims pleaded herein occurred in this District, and

in this Division.

                                IV.    FACTUAL BACKGROUND

        24.     Plaintiff and similarly situated long-haul over-the-road truck drivers were

employed by Defendant in connection with its logistics/trucking business operations.

        25.     In the course of their employment with Defendant, Plaintiff and similarly situated

long-haul over-the-road truck drivers were routinely on duty for over twenty-four hours straight.

Many worked away from home for many consecutive days or weeks.

        26.     In connection with their truck driving work, Plaintiff and similarly situated long-

haul over-the-road truck drivers were required to perform duties and remain at all times with or

near the truck, to help protect the Defendant’s trucks and the contents of the towed shipping

containers/trailers.

        27.     When dividing the total weekly pay by the total weekly hours worked under the

FLSA, respectively, for the Plaintiff and putative Collective Action Members, there are numerous

workweeks in the time period of three years preceding the date this lawsuit was filed and forward

that Plaintiff and the putative Collective Action Members were not paid at least the FLSA

minimum hourly wage rate by Defendant.

                           V.         CONTROLLING LEGAL RULES

        28.     The FLSA requires that an employer pay its employees at least the federal minimum

wage for all hours of work completed on behalf of the employer. 29 U.S.C. § 206. 32. As of the

filing of this lawsuit, the federal minimum wage is $7.25 per hour, and it has been $7.25 at all

times relevant to this lawsuit. 29 U.S.C. § 206(a).



                                            Page 5 of 11
Case 6:20-cv-01108-MJJ-CBW Document 1 Filed 08/25/20 Page 6 of 11 PageID #: 6



        29.     Regulations to the FLSA require that, where an employee is required to be on duty

for twenty-four (24) hours or more, all of those hours of work are compensable hours worked,

absent a prior agreement of the employer and employee to the contrary. See 29 C.F.R. § 785.22(a).

        30.     In the event the employer and employee do agree to exclude bona fide sleeping

periods, the employer may only credit eight hours of work time as sleeping time. See id. 35. Federal

law requires employers to make and keep accurate and detailed payroll data for non-exempt

employees. 29 U.S.C. § 211(c); 29 C.F.R. § 516.2. Amongst other things, the regulations require

employers to make and keep payroll records showing data such as the employee’s name, social

security number, occupation, time of day and day of week which the workweek begins, hours

worked each workday and total hours worked each workweek, total daily or weekly straight time

earnings, total wages paid each pay period and date of payment and pay period covered by the

payment, and records of remedial payments. 29 C.F.R. § 516.2(a)- (b). Employers are required to

maintain the foregoing data for a minimum of three years. 29 C.F.R. § 516.5.

        31.     The FLSA’s Motor Carrier Act Exemption applies only to an employee’s eligibility

for overtime wages, and not to their entitlement to minimum wages. See 29 U.S.C. § 213(b)(1)

(exempting transportation workers from maximum hour requirements only). Consequently,

employees subject to the Motor Carrier Act Exemption are entitled to minimum wages.

        32.     Transportation workers may not be subject to binding individual arbitration. See 9

U.S.C. § 1; New Prime Inc. v. Olivera, 139 S.Ct. 532, 539 (2019) (interpreting Federal Arbitration

Act to find that district court did not have authority to compel interstate trucker’s claim to

arbitration).




                                           Page 6 of 11
Case 6:20-cv-01108-MJJ-CBW Document 1 Filed 08/25/20 Page 7 of 11 PageID #: 7



                     VI.  CAUSE OF ACTION: FAILURE TO PAY
                     MINIMUM WAGE FOR ALL HOURS OF WORK

       33.    At all times relevant to this lawsuit, Defendant has been and is an eligible and

covered employer under the FLSA. See 29 U.S.C. § 203(d).

       34.    At all times relevant to this lawsuit, Defendant has been and is an enterprise

engaged in commerce under the FLSA. See 29 U.S.C. § 203(s)(1)(A).

       35.    At all times relevant to this lawsuit, Defendant has employed and continues to

employ two or more long-haul over-the-road truck driver employees, including Plaintiff and the

putative Collective Action Members, who engaged in commerce or who regularly handled, sold,

and/or otherwise worked on goods and/or materials in their daily work that were moved in and/or

produced for commerce.

       36.    At all relevant times, Defendant has had annual gross volume of sales or business

done in excess of $500,000.

       37.    The FLSA applied/applies to Plaintiff and the putative Collective Action Members

at all times that they worked as long-haul over-the-road truck driver employees for Defendant.

       38.    No exemption applies which would prohibit Plaintiff and the putative Collective

Action Members from receiving minimum wages for all hours worked for Defendant.

       39.    At all relevant times, Plaintiff and the putative Collective Action Members were

employees of Defendant within the meaning of the FLSA, paid by IRS Form W-2.

       40.    At all relevant times, Plaintiff and the putative Collective Action Members were

entitled to be paid at least the FLSA minimum wage for all hours worked for Defendant.

       41.    Because Plaintiff and the putative Collective Action Members worked for periods

in excess of twenty-four (24) hours, they were entitled to be paid for all hours worked in those




                                          Page 7 of 11
Case 6:20-cv-01108-MJJ-CBW Document 1 Filed 08/25/20 Page 8 of 11 PageID #: 8



periods, unless there was a prior agreement that Defendant could subtract eight hours of sleep time

from their workday.

       42.     On information and belief, no such agreement to subtract eight hours of sleep time

per day existed between Plaintiff and Defendant or between the putative Collective Action

Members and Defendant.

       43.     Defendant’s pay practice was to pay wages to Plaintiff and the putative Collective

Action Members on a per-mile basis.

       44.     Defendant did not ensure that these wages met or exceeded the minimum wage

when divided by all of the hours Plaintiff and the putative Collective Action Members worked

each workweek.

       45.     The wages received by Plaintiff and the putative Collective Action Members from

Defendant frequently fell short of the minimum wage when dividing all weekly wages paid by all

weekly hours worked under the FLSA.

       46.     Defendant’s failure to pay Plaintiff and the putative Collective Action Members at

least the FLSA minimum hourly wage rate violated the FLSA.

       47.     Defendant’s violation of the FLSA is/was willful within the meaning of 29 U.S.C.

§ 255(a).

       48.     At all material times, Defendant was aware that Plaintiff and the putative Collective

Action Members were not paid at least the FLSA minimum wage for all hours worked per

workweek.

       49.     Plaintiff and the putative Collective Action Members specifically plead recovery

for the time period of three years preceding the date this lawsuit was filed and forward for their

FLSA claims as the result of Defendant’s willful conduct. See 29 U.S.C. § 255(a).



                                           Page 8 of 11
Case 6:20-cv-01108-MJJ-CBW Document 1 Filed 08/25/20 Page 9 of 11 PageID #: 9



                          VII.    COLLECTIVE ACTION CLAIMS

       50.     Where, as here, the employer’s actions or policies were effectuated on a

companywide basis, notice may be sent to all similarly situated persons on a companywide basis.

       51.     Plaintiff seeks to bring their claims under the FLSA, 29 U.S.C. § 216(b), on behalf

of themselves and a collective preliminarily defined as:

       All current and former long-haul truck driver employees of Defendant who
       operated out of any of Defendant’s locations and did not receive the federally
       mandated minimum wage for all of their respective weekly hours of work.

       52.     Plaintiff has personal knowledge that other putative collective action members were

paid pursuant to the same policy as he was, namely, paid on a per-mile basis without regard to

whether the wages paid satisfied the FLSA requirement that all hours worked be paid at the

applicable minimum wage.

       53.     The putative collective action members are similarly situated to Plaintiff in all

relevant respects, having performed the same work duties as Plaintiff and being similarly situated

with regard to Defendant’s pay methods and/or practices.

       54.     The putative collective action members are not exempt from receiving pay at the

federally-mandated minimum wage rate under the FLSA.

       55.     Defendant’s failure to pay minimum wages results from generally applicable

policies or practices, and does not depend on the personal circumstances of the putative collective

action members.

       56.     The specific job titles or precise job responsibilities of each putative collective

action member do not prevent collective treatment.




                                           Page 9 of 11
Case 6:20-cv-01108-MJJ-CBW Document 1 Filed 08/25/20 Page 10 of 11 PageID #: 10



        57.      Although the exact amount of damages may vary among the putative collective

 action members, their respective damages are easily calculable using a simple formula uniformly

 applicable to all of them.

        58.      The relevant time period for this collective action is three years preceding the date

 this lawsuit was filed and forward, or such other time period deemed appropriate by the Court.

        59.      Plaintiff reserves the right to establish sub-classes and/or modify class notice

 language as appropriate in any motion to certify a collective action or other proceeding.

        60.      Plaintiff further reserves the right to amend the definition of the putative class, or

 subclasses therein, if discovery and further investigation reveal that the putative class should be

 expanded or otherwise modified.

                                      VIII. JURY DEMAND

        61.      Plaintiff demands a jury trial.

                                IX.     DAMAGES AND PRAYER

        62.      Plaintiff asks that the Court issue a summons for Defendant to appear and answer,

 and that Plaintiff and the putative collective action members be awarded a judgment against

 Defendant or order(s) from the Court for the following:

              a. An order conditionally certifying this case as an FLSA collective action and
                 requiring notice to be issued to all putative collective action members;

              b. All damages allowed by the FLSA, including back wages;

              c. Liquidated damages in an amount equal to FLSA-mandated back wages;

              d. Legal fees;

              e. Costs;

              f. Post-judgment interest;




                                             Page 10 of 11
Case 6:20-cv-01108-MJJ-CBW Document 1 Filed 08/25/20 Page 11 of 11 PageID #: 11



           g. All other relief to which Plaintiff and the collective action members may be justly
              entitled.



 Dated: August 25, 2020

                                            Respectfully submitted,

                                            /s/ Kenneth W. DeJean
                                            Kenneth W. DeJean (La. Bar No. 4817)
                                            Adam R. Credeur (La. Bar No. 35095)
                                            LAW OFFICES OF KENNETH W. DEJEAN
                                            417 W. University Ave. (70506)
                                            P.O. Box 4325
                                            Lafayette, LA 70502
                                            Telephone: (337) 235 - 5294
                                            Fax: (337) 235 – 1095
                                            kwdejean@kwdejean.com
                                            adam@kwdejean.com
                                            Local Counsel for Plaintiffs


                                            SHELLIST | LAZARZ | SLOBIN LLP
                                            Melinda Arbuckle (to be admitted pro hac vice)
                                            Texas Bar No. 24080773
                                            marbuckle@eeoc.net
                                            Ricardo J. Prieto (to be admitted pro hac vice)
                                            Texas Bar No. 24062947
                                            rprieto@eeoc.net
                                            Shellist Lazarz Slobin LLP
                                            11 Greenway Plaza, Suite 1515
                                            Houston, TX 77046
                                            (713) 621-2277 – Telephone
                                            (713) 621-0993 – Facsimile

                                            ATTORNEYS FOR PLAINTIFF AND PUTATIVE
                                            COLLECTIVE ACTION MEMBERS




                                         Page 11 of 11
